

[FORM OF]
KRISPY KREME DOUGHNUTS, INC.
INCENTIVE STOCK OPTION AGREEMENT
 
     THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made as of
[_____] (the “Grant Date”), by and between Krispy Kreme Doughnuts, Inc., a North
Carolina corporation having its principal office at 370 Knollwood Street,
Winston-Salem, North Carolina 27103 (the “Corporation”), and [_______] (the
“Optionee”).
 
WITNESSETH:
 
     WHEREAS, the Board of Directors and shareholders of the Corporation have
approved the Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan (the
“Plan”), for the purposes of and subject to the provisions set forth in the
Plan;
 
     WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) has, on
behalf of the Corporation, granted to Optionee an incentive stock option to
purchase shares of the Corporation’s Common Stock, no par value per share (the
“Common Stock” or the “Stock”), as set forth below; and
 
     WHEREAS, this Agreement evidences the grant of such option pursuant to the
Plan.
 
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
1. Summary of Grant
 
Number of Shares: [_________]
Option Exercise Price: [_________]
Date of Grant: [__________]
 
2. Grant of Option
 
     This Agreement sets forth the terms of an incentive stock option granted to
the Optionee to purchase from the Corporation, during the period specified in
Sections 3 and 4 of this Agreement, a total of [_________] shares of Common
Stock, at the purchase price of [__________] per share (the “Exercise Price”),
in accordance with the terms and conditions stated in this Agreement. The shares
of Common Stock subject to the option granted hereby are referred to below as
the “Shares,” and the option to purchase such Shares is referred to below as the
“Option.” To the extent that the Option is designated as an incentive stock
option and such Option or portion thereof does not qualify as an incentive stock
option, the Option or portion thereof shall be treated as a nonqualified stock
option.
 

--------------------------------------------------------------------------------

 

3. Vesting and Exercise of Option
 
     The Option shall vest and become exercisable in increments in accordance
with the schedule set forth below, provided that the Option shall vest and
become exercisable with respect to an increment as specified only if the
Optionee has not incurred a Termination of Employment prior to the vesting date
with respect to such increment:
 
     (a) no portion of the Option shall vest or become exercisable prior to the
first anniversary of the Grant Date;
 
     (b) on the first anniversary of the Grant Date one fourth of the number of
Shares subject to the Option (as indicated in Section 1) shall vest and become
exercisable;
 
     (c) on the second anniversary of the Grant Date an additional one fourth of
the number of Shares subject to the Option (as indicated in Section 1) shall
vest and become exercisable;
 
     (d) on the third anniversary of the Grant Date an additional one fourth of
the number of Shares subject to the Option (as indicated in Section 1) shall
vest and become exercisable; and
 
     (e) on the fourth anniversary of the Grant Date the remaining one fourth of
the number of Shares subject to the Option (as indicated in Section 1) shall
vest and become exercisable.
 
     Notwithstanding the vesting provisions described above, the Option shall
vest and become exercisable with respect to 100% of the Shares upon the
Optionee’s Termination of Employment if the Optionee’s Termination of Employment
is due to his or her Retirement, death or Disability.
 
     In addition, the Option will become vested and exercisable in full if the
Optionee incurs a Termination of Employment within two years after the effective
date of a Change in Control if such Termination of Employment (i) is by the
Corporation not for Cause or (ii) is by the Optionee for Good Reason. In the
event that vesting of the Option is accelerated as a result of a Termination of
Employment following a Change in Control as provided herein, the Committee or
the Board of Directors, in its or their discretion, may send Optionee prior
written notice of the effectiveness of such event and the last day on which
Optionee may exercise the Option. In such event, Optionee may, upon compliance
with all of the terms of this Agreement and the Plan, purchase any or all of the
Shares with respect to which the Option is vested and exercisable on or prior to
the last day specified in such notice, and, to the extent the Option is not
exercised, it shall (unless the Committee or the Board of Directors determines
otherwise) terminate at 5:00 P.M., Eastern Standard Time, on the last day
specified in such notice. For purposes of this Agreement, (i) “Change in
Control” shall have the meaning set forth in the Plan, except in the case of a
transaction described in clauses (1) or (3) of paragraph (b) of such definition,
the consummation of such a transaction, rather than the approval by shareholders
of the Corporation of such transaction or agreement to effect such transaction,
shall constitute a Change in Control; (ii) “Cause” shall have the meaning set
forth in the Plan; (iii) “Good Reason” shall have the meaning set forth in
Section 20(c) of the Agreement, and (iv) “Corporation” shall include the
successor to the Corporation’s business or assets, or if all or substantially
all of the voting stock of the Corporation is held by another public company,
such public company.
 
     The schedule set forth above is cumulative, so that Shares as to which the
Option has become vested and exercisable pursuant to the provisions above may be
purchased pursuant to exercise of the Option at any date subsequent to vesting
but prior to termination of the Option. The Option may be exercised at any time
and from time to time to purchase up to the number of Shares as to which it is
then vested and exercisable.
 
2
 

--------------------------------------------------------------------------------

 

4. Termination of Option
 
     Unless adjusted by the Committee in its sole discretion, the Option shall
remain exercisable as specified in Section 3 above until 5:00 p.m., Eastern
Standard Time, on the earliest to occur of the dates specified below, upon which
date the Option shall terminate:
 
     (a) the date all of the Shares are purchased pursuant to the terms of this
Agreement;
 
     (b) upon the expiration of three months following the Optionee’s
Termination of Employment for any reason other than his or her Retirement,
death, Disability, or for Cause;
 
     (c) upon the expiration of 180 days following Optionee’s Termination of
Employment on account of his or her Disability;
 
     (d) upon the expiration of 360 days following Optionee’s Termination of
Employment on account of his or her death;
 
     (e) immediately upon Optionee’s Termination of Employment for Cause;
 
     (f) on the last date specified in the notice described in Section 3 above
in the event of a Termination of Employment by the Optionee for Good Reason or
by the Corporation other than for Cause within two years following the effective
date of a Change in Control;
 
     (g) on the ten year anniversary of the Grant Date (the “Expiration Date”);
or
 
     (h) on the ten year anniversary of the Grant Date in the event of the
Optionee’s Termination of Employment on account of Retirement.
 
     Upon its termination, the Option shall have no further force or effect and
Optionee shall have no further rights under the Option or to any Shares which
have not been purchased pursuant to prior exercise of the Option.
 
5. Manner of Exercise of Option
 
     (a) Exercise. The Option may be exercised only by (i) Optionee’s
completion, execution and delivery to the Corporation of a notice of exercise
and (ii) the payment to the Corporation, pursuant to the terms of this
Agreement, of an amount equal to the Exercise Price multiplied by the number of
Shares being purchased as specified in Optionee’s notice of exercise (the
“Purchase Price”). Optionee’s notice of exercise shall be given in the manner
specified in Section 10 but any exercise of the Option shall be effective only
when the items required by the preceding sentence are actually received by the
Corporation. The notice of exercise shall be in the form attached to this
Agreement or in another form provided by the Company. Notwithstanding anything
to the contrary in this Agreement, the Option may be exercised only if
compliance with all applicable federal and state securities laws can be
effected, with the Committee being the final arbitrator thereof, in its sole and
absolute discretion, in the event of any dispute between the Corporation and the
Optionee with regard to the interpretation of such laws.
 
     (b) Form of Payment. Payment of the Purchase Price may be made (i) by check
payable to the order of the Corporation for an amount in U.S. dollars equal to
the Purchase Price of such Shares; (ii) by authorizing a third party to sell a
portion of the Shares acquired upon exercise of the Option and remit to the
Corporation a sufficient portion of the sales proceeds to pay the full Purchase
Price; or (iii) by combining the above methods.
 
3
 

--------------------------------------------------------------------------------

 

     (c) Issuance and Delivery of Shares. As soon as practicable following
receipt of such notice and payment, the Corporation shall notify the Optionee of
any payment required under subsection (d) below. The Corporation shall deliver a
certificate or certificates for the Shares to the Optionee as soon as
practicable after the Optionee has made any payment required under subsection
(d) below. Shares issued pursuant to the exercise of this option will be issued
only in the name of Optionee and may not be transferred into the name of any
agent of or nominee for Optionee until such time as Optionee has complied with
the terms of this Agreement.
 
     (d) Withholding Obligation. Issuance of Shares upon exercise of the Option
shall be subject to the condition that the Optionee shall pay to the
Corporation, in addition to the Purchase Price, the minimum amount the
Corporation is required by law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with such exercise of the Option, if any. In lieu of the payment specified in
this paragraph, Optionee may satisfy the obligation, in whole or in part, by the
methods specified in subsection (b) above. In addition, unless the Committee
determines otherwise and subject to such conditions as may be established by the
Committee, the Optionee may elect to satisfy the withholding requirement, in
whole or in part, by having the Corporation withhold shares of Common Stock with
a Fair Market Value equal to the minimum statutory tax required to be withheld.
 
     (e) Deferral of Issuance of Shares. Anything in this Agreement to the
contrary notwithstanding, if, at any time specified herein for the issuance of
Shares to Optionee, any law, or any regulation or requirement of the U. S.
Securities and Exchange Commission or other governmental authority having
jurisdiction over such matter shall require either the Corporation or Optionee
to take any action in connection with the Shares then to be issued, the issuance
of such Shares shall be deferred until such action shall have been taken; the
Corporation shall be under no obligation to take such action; and the
Corporation shall have no liability whatsoever as a result of the non-issuance
of such shares, except to refund to Optionee any consideration tendered in
respect of the Purchase Price.
 
     (f) Stop Transfer Instructions. The Corporation may impose stop-transfer
instructions with respect to any Shares (or other securities) subject to any
restriction set forth in this Agreement until the restriction has been satisfied
or terminates.
 
6. Restrictions on Transfer of Option
 
     To the extent that the Option is designated as an incentive stock option,
the Option shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession or, in the
Committee’s discretion, as may otherwise be permitted in accordance with Treas.
Reg. Section 1.421-1(b)(2) or any successor provision thereto, and shall be
exercisable, during the lifetime of the Optionee, only by the Optionee. To the
extent that the Option is treated as a nonqualified stock option, the Option
shall not be transferable unless and then only to the extent permitted under the
Plan.
 
7. Rights Prior to Exercise
 
     Optionee shall not be deemed for any purpose to be a shareholder of the
Corporation with respect to any Shares as to which this Option shall not have
been exercised and payment made as hereby provided and a stock certificate for
such Shares actually issued to Optionee. No adjustment will be made for
dividends or other rights for which the record date is prior to the date of such
issuance.
 
4
 

--------------------------------------------------------------------------------

 

8. Employment of Optionee
 
     Nothing in this Agreement shall be construed as constituting a commitment,
guarantee, agreement or understanding of any kind or nature that the
Corporation, any Subsidiary or affiliate shall continue to employ Optionee, nor
shall this Agreement affect in any way the right of the Corporation, any
Subsidiary or affiliate to terminate the employment or other service of Optionee
at any time and for any reason. By Optionee’s execution of this Agreement,
Optionee acknowledges and agrees that Optionee’s employment or other service to
the Corporation, any Subsidiary or affiliate is “at will.” No change of
Optionee’s duties with respect to the Corporation, any Subsidiary or affiliate
shall result in, or be deemed to be, a modification of any of the terms of this
Agreement. Optionee acknowledges and agrees that the award and acceptance of the
Option pursuant to this Agreement does not entitle Optionee to future grants
under the Plan or any other plan.
 
9. Burden and Benefit
 
     (a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Corporation, whether by merger,
consolidation or the sale of all or substantially all of the Corporation’s
assets.
 
     (b) This Agreement shall be binding upon and inure to the benefit of
Optionee and his or her legal representative and any person to whom the Options
may be transferred by will, the applicable laws of descent and distribution, or
otherwise in accordance with the terms of the Plan.
 
10. Notices
 
     Any and all notices under this Agreement shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of the Corporation, to its principal
executive offices to the attention of the Chief Financial Officer, and, in the
case of Optionee, to Optionee’s address as shown on the Corporation’s records.
 
11. Specific Performance
 
     Strict compliance by Optionee shall be required with each and every
provision of this Agreement. The parties hereto agree that the Shares are
unique, that Optionee’s failure to perform the obligations provided by this
Agreement will result in irreparable damage to the Corporation and that specific
performance of Optionee’s obligations may be obtained by suit in equity.
 
12. Entire Agreement
 
     The parties hereto agree that this Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties, and
representations between the parties with respect to the Option and Shares and
that there are no promises, agreements, conditions, understandings, warranties,
or representations, oral or written, express or implied between the parties with
respect to the Option and Shares other than as set forth in this Agreement and
in the Plan. Any modifications or any waiver of any provision contained in this
Agreement shall not be valid unless made in writing and signed by the person or
persons sought to be bound by such waiver or modifications.
 
13. Severability
 
     The provisions of the Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.
 
5
 

--------------------------------------------------------------------------------

 

14. Waiver
 
     The waiver by the Corporation of a breach of any provision of this
Agreement by the Optionee shall not operate or be construed as a waiver of any
subsequent breach by the Optionee.
 
15. Terms and Conditions of Plan
 
     The Option and the terms and conditions set forth herein are subject in all
respects to the terms and conditions of the Plan (which are incorporated herein
by reference). Except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan. To the extent that any conflict may exist between any term or provision of
this Agreement and any term or provision of the Plan, such term or provision of
the Plan shall control.
 
16. Authority of Committee
 
     All determinations made by the Committee with respect to the
interpretation, construction and application of any provision of this Agreement
shall be final, conclusive and binding on the parties.
 
17. Covenants and Representations of Optionee
 
     Optionee represents, warrants, covenants and agrees with the Corporation as
follows:
 
     (a) Optionee has not relied upon the Corporation with respect to any tax
consequences related to the grant or exercise of this Option, or the disposition
of Shares purchased pursuant to its exercise. Optionee acknowledges that, as a
result of the grant and/or exercise of the Option, Optionee may incur a
substantial tax liability. Optionee assumes full responsibility for all such
consequences and the filing of all tax returns and elections Optionee may be
required or find desirable to file in connection therewith.
 
     (b) Optionee will not distribute or resell any Shares (or other securities)
issuable upon exercise of the Option granted hereby in violation of law.
Optionee shall comply with all provisions of the Corporation’s Securities
Trading Policy, as in effect from time to time.
 
     (c) The agreements, representations, warranties and covenants made by
Optionee herein with respect to the Option shall also extend to and apply to all
of the Shares issued to Optionee from time to time pursuant to exercise of the
Option. Acceptance by Optionee of any certificate representing Shares shall
constitute a confirmation by Optionee that all such agreements, representations,
warranties and covenants made herein continue to be true and correct at that
time.
 
     (d) As a condition to receiving this award, Optionee agrees to abide by the
Corporation’s Equity Retention Policy, Compensation Recovery Policy and Stock
Ownership Guidelines, each as in effect from time to time and to the extent
applicable to Optionee from time to time.
 
18. Limitation of Liability
 
     The liability of the Corporation under this Agreement and in the award of
the Shares hereunder is limited to the obligations set forth herein with respect
to such award, and nothing herein contained shall be interpreted as imposing any
liability in favor of the Optionee or any others with respect to any loss, cost
or expense which Optionee or any others may incur in connection with or arising
out of any transaction involving the Shares.
 
6
 

--------------------------------------------------------------------------------

 

19. Governing Law
 
     This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of North Carolina, without giving effect to the
conflict of laws provisions thereof.
 
20. Definitions
 
     (a) “Retirement” shall mean the Optionee’s Termination of Employment at a
time when for an employee, the sum of the Optionee’s age and years of employment
with the Corporation, its Subsidiaries and affiliates equals or exceeds 65.
 
     (b) “Termination of Employment” means the discontinuance of the Optionee’s
service relationship with the Corporation and its Subsidiaries, including but
not limited to service as an employee of the Corporation and its Subsidiaries,
as a non-employee member of the board of directors of the Corporation, or as a
consultant or advisor to the Corporation and its Subsidiaries. Except to the
extent provided otherwise in an agreement or determined otherwise by the
Committee, a Termination of Employment shall not be deemed to have occurred if
the capacity in which the Optionee provides service to the Corporation changes
(for example, a change from consultant status to employee status or vice versa
(although the Option may cease to be treated as an incentive stock option at the
end of the three-month period following cessation of status as an employee)) or
if the Optionee transfers among the various entities constituting the
Corporation and its Subsidiaries, so long as there is no interruption in the
provision of service by the Optionee to the Corporation and its Subsidiaries.
Optionee shall not be deemed to have incurred a Termination of Employment if the
Optionee is on military leave, sick leave, or other bona fide leave of absence
approved by the Corporation of 180 days or fewer (or any longer period during
which the Optionee is guaranteed reemployment by statute or contract.) In the
event Optionee’s leave of absence exceeds this period, he or she will be deemed
to have incurred a Termination of Employment on the day following the expiration
date of such period.
 
     (c) “Good Reason” shall have the meaning assigned such term in the
employment agreement, if any, between the Optionee and the Corporation, a
Subsidiary or an affiliate, provided, however that if there is no such
employment agreement in which such term is defined, “Good Reason” shall mean any
of the following acts by the Corporation, a Subsidiary or an affiliate within
the two year period following the effective date of a Change in Control, without
the consent of the Optionee (in each case, other than an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Corporation, a Subsidiary or an affiliate promptly after receipt of notice
thereof given by the Optionee): (i) the assignment to the Optionee of duties or
responsibilities materially inconsistent with, or a material diminution in, the
Optionee’s position, authority, duties or responsibilities as in effect on the
date of the Change in Control, (ii) a material reduction in the Optionee’s base
salary as in effect on the date of the Change in Control, (iii) except with
regard to international employees, the relocation, without consent, of
Optionee’s principal place of employment more than 25 miles from the location at
which the Optionee was stationed immediately prior to the Change in Control, or
(iv) any material breach of any employment agreement between the Optionee and
the Corporation, a Subsidiary or an affiliate; provided that any event described
in clauses (i) through (iv) above shall constitute Good Reason only if the
Corporation fails to rescind or cure such event within 30 days after receipt
from the Optionee of written notice of the event which constitutes Good Reason;
and provided, further, that Good Reason shall cease to exist for an event or
condition described in clauses (i) through (iv) above on the 60th day following
the latter of its occurrence or the Participant’s knowledge thereof, unless the
Participant has given the Corporation written notice thereof prior to such date.
 
7
 

--------------------------------------------------------------------------------

 

21. [Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts]1
 
     In return for granting the Option to Optionee, Optionee agrees to the
following restrictions:
 
     (a) Optionee expressly agrees and covenants that during the Restricted
Period (as defined below), Optionee shall not, without the prior written consent
of the Corporation, directly or indirectly:
 
     (i) own, manage, control, participate in, consult with, become employed by
or otherwise render services to any Competitive Business (as defined below) in
the Territory (as defined below), except that it shall not be considered a
violation of this clause for the Optionee to be a passive owner of not more than
two percent of the outstanding stock of any class of any corporation which is
publicly traded, so long as Optionee has no active participation in the business
of such corporation;
 
     (ii) induce or attempt to induce any customer, supplier, client or other
business relation of the Corporation or its affiliates to cease doing business
with the Corporation or its affiliates if such cessation could reasonably be
expected to result in material harm to the Corporation;
 
     (iii) induce or attempt to induce any employee of the Corporation or its
affiliates to leave the employ of the Corporation or its affiliates, or in any
way interfere with the relationship between the Corporation or its affiliates
and any person employed by them; or
 
     (iv) violate the Corporation’s Securities Trading Policy.
 
     (b) Optionee expressly agrees and covenants that Optionee will not, without
the prior written consent of the Corporation, directly or indirectly, disclose
or use at any time before or after Optionee’s Termination of Employment any
Confidential Information (as defined below) of which Optionee is or becomes
aware, whether or not such information is developed by Optionee, except to the
extent such disclosure or use is directly related to and appropriate in
connection with Optionee’s performance of duties assigned to Optionee by the
Corporation or its affiliates. Under all circumstances and at all times,
Optionee will take all appropriate steps to safeguard Confidential Information
in his or her possession and to protect it against disclosure, misuse,
espionage, loss and theft.
 
     (c) If the Committee determines that Optionee has violated any provisions
of this Section 21 or that Optionee’s employment has been terminated for Cause,
then Optionee agrees and covenants that:
 
     (i) Optionee shall automatically forfeit any rights Optionee may have with
respect to the Option as of the date of such determination; and
 
     (ii) if Optionee has exercised all or any part of the Option within the
twelve-month period immediately preceding a violation of this Section 21 or
termination of Optionee’s employment for Cause, upon the Corporation’s demand,
Optionee shall immediately deliver to the Corporation (A) any Shares acquired
upon exercise of the Option, if the Optionee still owns the Shares (at which
time the Corporation will deliver to the Optionee an amount equal to the
Purchase Price for such Shares), or (B) if the Optionee no longer owns the
Shares, an amount equal to the Gain realized by Optionee upon such exercise. For
the purposes herein, “Gain” shall be equal to the disposition price per Shares
of any Shares sold or disposed of, multiplied by the number of Shares sold or
disposed of, minus the Exercise Price paid for the Shares, and less any taxes
paid which are not refundable or for which the Optionee does not otherwise
receive a tax credit or other form of reimbursement.
____________________
 
1 Section 21 is only included in the Incentive Stock Option Agreement for
persons holding the title of Senior Vice President or above of the Corporation
or of Krispy Kreme Doughnut Corporation, its wholly-owned subsidiary.
 
8
 

--------------------------------------------------------------------------------

 

     (d) Definitions. For purposes of this Section 21, the following definitions
shall apply:
 
     (i) “Competitive Business” means any business listed on Exhibit A hereto.
 
     (ii) “Confidential Information” means information that is not generally
known to the public and that was or is used, developed or obtained by the
Corporation or its affiliates in connection with the business of the Corporation
or its affiliates and which constitutes trade secrets or information which they
have attempted to protect, which may include, but is not limited to, trade
“know-how,” customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software and financial information. It shall not include
information (a) required to be disclosed by court or administrative order; (b)
lawfully obtainable from other sources or which is in the public domain through
no fault of Optionee; or (c) the disclosure of which is consented to in writing
by the Corporation.
 
     (iii) “Restricted Period” means the period during which Optionee is
employed by the Corporation or an affiliate and twelve months following the date
that Optionee ceases to be employed by the Corporation or an affiliate for any
reason whatsoever.
 
     (iv) “Territory” means:
 
     (A) The entire United States and any other country where the Corporation or
any of its Subsidiaries, joint venturers, franchisees or affiliates has operated
a retail facility at which the Corporation’s products have been sold at any time
in the one-year period ending on the last day of Optionee’s employment with the
Corporation or its affiliates;
 
     (B) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;
 
     (C) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Corporation or any of its
Subsidiaries, joint venturers, franchisees or affiliates has operated a retail
facility at which the Corporation’s products have been sold at any time in the
one-year period ending on the last day of Optionee’s employment with Corporation
or its affiliates;
 
     (D) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Corporation’s
products have been sold at any time in the one-year period ending on the last
day of Optionee’s employment with the Corporation or its affiliates; and
 
9
 

--------------------------------------------------------------------------------

 

     (E) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.
 
     (e) The Corporation may require Optionee, in connection with the exercise
of the Option, to certify in a manner acceptable to the Corporation that
Optionee has not violated the terms of this Section 21 and may decline to give
effect to such exercise if Optionee fails so to certify. If Optionee is required
to repay any Option Gain to the Corporation pursuant to this Section 21,
Optionee shall pay such amount in such manner and on such terms and conditions
as the Corporation may require, and the Corporation shall be entitled to
withhold or set-off against any other amount owed to Optionee by the Corporation
or any of its affiliates (other than any amount owed to Optionee under any
retirement plan intended to be qualified under Section 401(a) of the Code (as
defined herein)) up to any amount sufficient to satisfy any unpaid obligation of
Optionee under this Section 21.
 
     (f) Optionee acknowledges and agrees that the period, scope and geographic
areas of restriction imposed upon Optionee by the provisions of Section 21 are
fair and reasonable and are reasonably required for the protection of the
Corporation. In the event that any part of this Agreement, including, without
limitation, Section 21, is held to be unenforceable or invalid, the remaining
parts of Section 21 and this Agreement shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in this Section 21 is held to be
excessively broad as to period, scope and geographic areas, any such provision
shall be construed by limiting it to the extent necessary to be enforceable
under applicable law.
 
     (g) Optionee acknowledges that breach by Optionee of this Agreement would
cause irreparable harm to the Corporation and that, in the event of such breach,
the Corporation shall have, in addition to monetary damages and other remedies
at law, the right to an injunction, specific performance and other equitable
relief to prevent violations of Optionee’s obligations hereunder.
 
22. [Holding Period After Resignation or Termination]2
 
     In return for granting the Option to Optionee, Optionee agrees that in the
event of Optionee’s Termination of Employment in a manner that would otherwise
permit Optionee to exercise Optionee’s options to purchase Common Stock after
leaving employment by the Corporation, Optionee will nevertheless delay making
any transactions in the Corporation’s stock until such time as the Corporation
has filed its next succeeding quarterly (10-Q) or annual (10-K) financial
filing, as applicable, with the U.S. Securities and Exchange Commission.
 
23. [Confidentiality]3
 
     Optionee agrees to maintain the existence and terms of this Agreement,
including the number of Shares in the Option granted hereunder, as confidential,
and neither Optionee nor any person acting on his or her behalf shall disclose
the terms of this Agreement to any third party, other than to Optionee’s
attorney, accountant, members of Optionee’s immediately family or as required by
law. In certain instances, the Corporation may be required by securities
regulations or other laws to disclose information about this award and even the
full content of this Agreement. In the event Optionee breaches the terms of this
confidentiality provision, the Option granted hereunder shall be immediately
forfeited.
____________________
 
2 Section 22 is only included in the Incentive Stock Option Agreement for
persons holding the title of Senior Vice President or above of the Corporation
or of Krispy Kreme Doughnut Corporation, its wholly-owned subsidiary.
3 Section 23 is not included in the Incentive Stock Option Agreement for
Executive Officers/Section 16 reporting persons of the Corporation.
 
10
 

--------------------------------------------------------------------------------

 

24. Limitation on Incentive Stock Options. In no event shall there first become
exercisable by the Optionee in any one calendar year incentive stock options
granted by the Company or any Parent or Subsidiary with respect to shares having
an aggregate Fair Market Value (determined at the time an incentive stock option
is granted) greater than $100,000. To the extent that any incentive stock option
is first exercisable by the Optionee in excess of such limitation, the excess
shall be considered a nonqualified stock option.
 
25. Notice of Disposition. To the extent that the Option is designated as an
incentive stock option, if Shares of Common Stock acquired upon exercise of the
Option are disposed of within two years following the date of grant or one year
following the transfer of such Shares to the Optionee upon exercise, the
Optionee shall, promptly following such disposition, notify the Corporation in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Committee may reasonably require.
 
[Signature Page To Follow]
 
11
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the Corporation and Optionee have executed this
Agreement hereto as of the day and year first above written.
 

KRISPY KREME DOUGHNUTS, INC.   By:  

Title:  


OPTIONEE     Signature:  

Printed Name:  


12
 

--------------------------------------------------------------------------------

 

Exhibit A
 
The following businesses, together with their subsidiaries, are the businesses
for purposes of this Agreement:
 
Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Interstate Bakeries Corporation
Flowers Foods, Inc.
McKee Foods Inc.
Starbucks
 

--------------------------------------------------------------------------------

 

STOCK OPTION EXERCISE FORM
 
This form must be completed and returned to Krispy Kreme’s Chief Financial
Officer on or before 1:00 p.m. Eastern Standard Time on date of exercise.
 
SECTION I
 

NAME (please print): SOCIAL SECURITY NO.:     HOME ADDRESS: WORK ADDRESS:    
HOME TELEPHONE: WORK TELEPHONE:


SECTION II: I wish to exercise the following options:
 

A B C D   NUMBER OF EXERCISE TOTAL PURCHASE PRICE: GRANT DATE OPTIONS PRICE
(COLUMN B x COLUMN C)                                        TOTAL      


SECTION III   SECTION IV I elect to pay for my shares (check one):   I elect to
pay my taxes on this transaction (check one):           c       Broker assisted
Cashless Exercise       c       Sell shares to cover taxes (Broker assisted    
        Cashless Exercise)               c   Cash Purchase by Check (payable to
  c   Check (payable to Krispy Kreme Doughnuts, Inc.)     Krispy Kreme
Doughnuts, Inc.)                 c   Share withholding

 
 

Signature                       Date of Exercise


Return       KRISPY KREME DOUGHNUT form to:   CORPORATION     ATTN: Chief
Financial Officer     P.O. Box 83     Winston-Salem, NC 27102     Phone:
336-725-2981


--------------------------------------------------------------------------------